Citation Nr: 0031108	
Decision Date: 11/30/00    Archive Date: 12/06/00

DOCKET NO.  96-28 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to a disability rating in excess of 30 percent 
for anxiety neurosis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active military service from June 1940 to 
January 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 1995 rating determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
which the RO denied entitlement to a disability rating in 
excess of 30 percent for anxiety neurosis.  The veteran 
perfected an appeal of that decision.

The Board notes that the majority of the veteran's arguments 
made in conjunction with his claim for an increased rating 
pertain to an unrelated issue, that being entitlement to 
service connection for a vascular disorder.  In an October 
1987 decision the Board denied entitlement to service 
connection for a cardiovascular disorder on the basis that 
clinical findings pertaining to a heart disorder were 
initially documented in September 1974, and were not shown to 
be related to service.  The Board did not specifically 
address the veteran's current contention that the peripheral 
vascular disease, for which he underwent surgical treatment 
in 1983, was caused by a mule kick in early 1941.  In a July 
1996 rating decision the RO determined that new and material 
evidence had not been submitted to reopen that claim.  
Although the veteran did not submit a notice of disagreement 
with that decision, he has continued to argue that he is 
entitled to service connection for the vascular disease.  In 
the absence of a timely submitted notice of disagreement the 
Board finds that an issue pertaining to vascular disease is 
not within its jurisdiction, and that issue is referred to 
the RO for appropriate action.  38 U.S.C.A. § 7105(c) (West 
1991); Bruce v. West, 11 Vet. App. 405 (1998) (issues that 
are raised for the first time on appeal should be referred to 
the RO); 38 C.F.R. § 20.200 (2000).


FINDINGS OF FACT

1.  The RO has informed the veteran of the evidence needed to 
support his claim and has obtained the relevant evidence 
designated by the veteran.  The RO has also provided the 
veteran with pertinent VA examinations.

2.  Neither the original or revised rating criteria 
applicable to psychiatric disorders are more favorable to the 
veteran.

3.  The anxiety neurosis is essentially asymptomatic.


CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 30 
percent for anxiety neurosis have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); as amended by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); 38 C.F.R. § 4.132, Diagnostic Code 9400 (1996); 
38 C.F.R. §§ 4.1, 4.126, 4.130, Diagnostic Code 9400 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The service medical records show that the veteran was 
separated from service in 1945 with a diagnosis of 
psychoneurosis, anxiety state, moderate.  In January 1945 the 
RO granted service connection for psychoneurosis, anxiety, 
and assigned a 30 percent rating for the disorder.  The 
psychiatric disorder has been rated as at least 10 percent 
disabling since 1945.

In June 1994, the veteran claimed that his nervous condition 
had gotten worse.  In July 1994 the RO asked him to identify 
the medical sources from which he had received treatment, and 
to provide authorizations for release of his medical records 
to VA.  The veteran did not respond to that notice.

In August 1994, the RO afforded him a VA psychiatric 
examination.  At the time of the examination, the veteran 
reported being less anxious and nervous following 
cardiovascular surgery in August 1986, and described himself 
as a "new person" since the surgery.  He indicated that he 
had not had any psychiatric treatment in years and was not 
taking any medication.  He reported having retired from 
employment in 1974, that his wife died in 1989, and that he 
lived alone in a cabin on his stepson's property.  He kept 
busy by doing things like cutting weeds or chopping wood, he 
liked to crab and fish, and he was seeking employment.  He 
stated that he had friends and that he was a member of the 
Knights of Columbus.  He also stated that he slept well, his 
weight was stable, and he denied any problems with 
concentration.  He reported having too much energy and being 
too hyper on occasion.  

Mental status examination found the veteran to be generally 
cooperative and pleasant.  He spoke in a clear voice and his 
affect was euthymic.  Hygiene and grooming were found to be 
good.  The examiner noted that the veteran was preoccupied 
with a sense that VA had "wronged" him by not granting him 
compensation for vascular disease.  He was not interested in 
talking about any anxiety problems but was quite focused on 
his medical condition and how it was related to his military 
service.  He described his mood as "outside of being 
disgusted by this case, nothing bothers me".  He was alert 
and oriented to person, place, and time.  There was no 
delusional thinking, hallucinations, or thought disorders.  
Psychological insight seemed poor and judgment was described 
as fair.  Recent and remote memory and recall were grossly 
intact.  

The examiner summarized the medical evidence in the claims 
file in the examination report and noted that the veteran had 
been diagnosed with an anxiety disorder since World War II 
and that there had apparently been some improvement in this 
condition in recent years.  He indicated that perhaps the 
veteran's focus on wanting compensation for his physical 
problems was one way that he had been able to dissipate some 
of his anxiety.  He gave a diagnosis of an anxiety disorder 
and a Global Assessment of Functioning (GAF) score of 60.  

In May 1996, the veteran appeared at a personal hearing 
before a hearing officer at the RO.  He testified extensively 
about his vascular disorder.  He stated that he and his cat 
lived in a little cabin, and that he was close to his family 
and participated in activities with them.  He reported having 
a lot of neighbors and that he socialized often.  He also 
testified that he was a member of the Knights of Columbus. 

In August 1997, the veteran was afforded an additional VA 
psychiatric examination.  The examiner noted that the veteran 
was initially upset when he found out that it was a 
psychiatric examination and not a vascular examination.  He 
denied having any psychiatric problems, and stated that he 
wished VA would "get off this psychiatric kick."  He stated 
that a lot of his problems with anxiety and irritability over 
the years were caused by difficulties with his legs and that 
he had never really recovered from the loss of his wife, 
which the examiner characterized as understandable.  He also 
stated that he continued to live in a cabin on his son-in-
law's property.  He was active with the Knights of Columbus 
and occasionally drank a few beers.  He denied taking any 
medication or having any health problems.  He described his 
sleep as "hit or miss".  He reported that he had enough 
energy to do things and that he was able to keep  focused on 
what he had to do.  He also reported that he had "settled 
down" emotionally in the last few years and that he no 
longer flew off the handle like he used to.  The examiner 
noted that the veteran was an active man, participating in 
woodworking and fishing.  He also noted that the veteran cut 
his own wood for the winter.  

Mental status examination revealed that the veteran had good 
grooming and hygiene.  He spoke in a clear voice and was 
cooperative.  He described his mood as more settled than it 
had previously been.  He was alert and oriented to time, 
place, and person.  There was no delusional thinking, 
hallucinations, or thought disorders.  The examiner described 
his insight and judgment as fair and his memory as intact.  
The examiner found that the veteran did not show evidence of 
a psychiatric disorder at the time of the examination and 
provided a diagnosis of an anxiety disorder, not otherwise 
specified, in remission.  He also provided a GAF score of 65.  

In October 1999 the veteran was afforded an additional VA 
psychiatric examination, at which time he had no complaints 
referable to a nervous condition.  The examiner further 
indicated that the veteran apparently had never had 
significant symptoms relating to his nervous condition.  He 
noted that the veteran's primary complaints related to having 
been kicked by a mule in service.  He also noted that the 
veteran lived in a cabin on property owned by his son, and 
that the biggest loss in his life was the death of his wife 
in 1989.  The veteran reported that he slept well, that his 
appetite was good, and that his weight was stable.  He stated 
that he enjoyed fishing and cutting wood.  He reported that 
he was active in the Catholic church and that he worked as an 
usher.  

Mental status examination revealed that the veteran was well-
oriented and cooperative.  He was clean and neatly dressed, 
he showed a normal range of affect, and he did not appear 
anxious.  He was not depressed and there was no evidence of a 
thought disorder or psychotic process.  The examiner noted 
that there was no evidence of a significant disease or 
disorder and rendered a diagnosis of an anxiety disorder, by 
history, in remission.  The examiner also assigned a GAF 
score of 80.  

II.  Analysis

The statute pertaining to VA's duty to assist the veteran in 
developing the evidence in support of his claim was recently 
revised.  In accordance with the revised statute, VA has a 
duty to notify the veteran of the evidence needed to 
substantiate his claim.  VA also has a duty to assist the 
veteran in obtaining such evidence, including obtaining 
private records, if a reasonable possibility exists that such 
assistance would aid in substantiating the claim.  

and any other relevant records held by any 
Federal department or agency identified by the veteran.  If 
VA is unable to obtain records indentified by the veteran, VA 
must notify him of the identity of the records that were not 
obtained, explain the efforts to obtain the records, and 
describe any further action to be taken to obtain the 
records.  Also tance Act of 2000, Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096, (2000) (to be codified as 
amended at 38 U.S.C. §§ 5103 and 5103A).

The veteran has denied having received any treatment for his 
psychiatric disorder for many years.  The RO provided him VA 
examinations in August 1994, August 1997, and October 1999.  
The veteran has not indicated the existence of any other 
evidence that is relevant to his claim.  The Board concludes 
that all relevant data has been obtained for determining the 
merits of the veteran's claim and that VA has fulfilled its 
obligation to assist him in the development of the facts of 
his case.

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  The percentage 
ratings for each diagnostic code, as set forth in the VA's 
Schedule for Rating Disabilities, codified in 38 C.F.R. Part 
4, represent the average impairment of earning capacity 
resulting from disability.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for a loss of working time proportionate to the severity of 
the disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

When evaluating a mental disorder, consideration should be 
given to the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating shall be based on all the evidence of record that 
bears on occupational and social impairment rather than 
solely on the examiner's assessment of the level of 
disability at the moment of the examination.  38 C.F.R. 
§ 4.126.

Subsequent to the veteran's claim for an increased rating, 
the regulations pertaining to the evaluation of psychiatric 
disorders were revised effective November 7, 1996.  Schedule 
for Rating Disabilities; Mental Disorders, 61 Fed. Reg. 
52,695 (1996) (codified at 38 C.F.R. §§ 4.125-4.130).  
Because his claim was initiated prior to the change in the 
regulations, he is entitled to the application of the version 
more favorable to him.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  

VA's General Counsel has held that where a law or regulation 
changes during the pendency of an appeal, the Board should 
first determine which version of the law or regulation is 
more favorable to the veteran.  In making that determination 
it may be necessary for the Board to apply both the old and 
the new versions of the regulation.  If application of the 
revised regulation results in a higher rating, the effective 
date for the higher disability rating can be no earlier than 
the effective date of the change in the regulation.  
38 U.S.C.A. § 5110(g).  Prior to the effective date of the 
change in the regulation, the Board can apply only the 
original version of the regulation.  VAOPGCPREC 3-2000.

In a February 2000 supplemental statement of the case the RO 
provided the veteran the revised regulations pertaining to 
mental disorders and considered both versions of the 
regulations in denying entitlement to a disability rating in 
excess of 30 percent.  The veteran was provided the 
opportunity to present evidence and arguments in response.  
The Board finds, therefore, that it may proceed with a 
decision on the merits of the veteran's claim, with 
consideration of the original and revised regulations, 
without prejudice to the veteran.  Bernard v Brown, 4 Vet. 
App. 384 (1993).  

Under the provisions of the old rating schedule a 30 percent 
evaluation was warranted for definite social and industrial 
impairment.  In this regard, the Board notes the Court's 
decision in Hood v. Brown, 4 Vet. App. 301 (1993), and 
VAOPGCPREC 9-93, which defined definite social and industrial 
impairment as impairment which is "distinct, unambiguous and 
moderately large in degree."  A 50 percent evaluation was 
warranted for considerable social and industrial impairment.  
A 70 percent evaluation required that the ability to 
establish and maintain effective or favorable relationships 
with people be severely impaired and that the psychoneurotic 
symptoms be of such severity and persistence that there was 
severe impairment in the ability to obtain or retain 
employment.  A 100 percent evaluation required that attitudes 
of all contacts except the most intimate to have been so 
adversely affected as to result in virtual isolation in the 
community; or that there be totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes (such 
as fantasy, confusion, panic, and explosions of aggressive 
energy) associated with almost all daily activities resulting 
in a profound retreat from mature behavior.  The individual 
had to be demonstrably unable to obtain or retain employment.  
38 C.F.R. § 4.132, Diagnostic Codes 9400 (1996).

The revised rating criteria contemplate that a 30 percent 
evaluation is to be assigned for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks, (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  38 C.F.R. § 4.130, Diagnostic 
Code 9400 (2000).

A 50 percent evaluation is to be assigned for occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9400 
(2000).

A 70 percent evaluation is assigned for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9400 
(2000).

A 100 percent evaluation is assigned for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 
9400 (2000).

The Board has reviewed the evidence of record and finds that 
entitlement to a disability rating in excess of 30 percent is 
not warranted.  The veteran has not received any treatment 
for psychiatric symptoms for many years, and currently denies 
having any such symptoms.  He was afforded three VA 
psychiatric examinations during the course of his appeal, 
during which no significant psychiatric symptomatology was 
found.  

According to the original rating criteria, a 50 percent 
evaluation is applicable if there is evidence of considerable 
social and industrial impairment.  The examiner in August 
1994 assigned a GAF score of 60, which is descriptive of 
moderate impairment.  Carpenter v. Brown, 8 Vet. App. 240 
(1995); 38 C.F.R. § 4.130, citing the American Psychiatric 
Association: Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition (1994) (DSM-IV).  The examiner in 
August 1997 assigned a GAF score of 65, which is indicative 
of mild impairment.  DSM-IV.  The examiner in October 1999 
assigned a GAF score of 80, which is representative of only 
transient symptoms that are expectable reactions to 
psychosocial stressors.  DSM-IV.  In addition, the examiners 
found the veteran's anxiety disorder to be in remission at 
the time of the August 1997 and October 1999 VA examinations.  
Because the medical evidence shows that the veteran's 
psychiatric impairment is not more than moderate, the Board 
finds that the criteria for a disability rating in excess of 
30 percent based on the original rating criteria are not met.

A disability rating in excess of 30 percent based on the 
revised rating criteria is also not warranted as the veteran 
has not been shown to have a flattened affect, abnormal 
speech, any panic attacks, difficulty understanding complex 
commands, impaired memory, impaired judgment, impaired 
abstract thinking, disturbances of motivation or mood, or 
difficulty in establishing and maintaining relationships.  
The Board finds, therefore, that the criteria for a 
disability rating in excess of 30 percent based on the 
revised rating criteria are not met.

Because neither the original or the revised rating criteria 
result in a higher disability rating, the Board finds that 
neither the original or the revised rating schedule is more 
beneficial to the veteran.  VAOPGCPREC 3-2000.  The Board has 
also determined that the preponderance of the evidence is 
against the claim of entitlement to a disability rating in 
excess of 30 percent for anxiety neurosis.


ORDER

The claim of entitlement to a disability rating in excess of 
30 percent for anxiety neurosis is denied.  




		
	N. W. Fabian
	Acting Veterans Law Judge
	Board of Veterans' Appeals

 
- 7 -


- 1 -


